DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 22 August 2022.
Claims 21-40 are pending. Claims 21, 28, and 35 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-22, 28-29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US 2017/0177194, published 22 June 2017, hereafter Lyons) and further in view of McGregor et al. (US 2016/0381135, published 29 December 2016, hereafter McGregor).
As per independent claim 21, Lyons discloses a method for replacing a hyperlink to a referenced object with a smart link in an electronic document, the method comprising:
receiving, at a smart link management system and from a content editor on a client device operated by a user (paragraphs 0024 and 0028), a content request associated with a request to insert a visual object into the interface, the content request including a path to the referenced object (Figure 5; paragraph 0088: Here, a smart link interface displays the user prompts. Based upon the user selection, the link is replaced with preview contents referenced by the URL)
in accordance with the user being authorized to access the referenced object:
	receiving, at the smart link management system, metadata corresponding to the referenced object (paragraph 0025: Here, a received request is parsed and decoded to extract the address and content)
	forwarding the metadata, by the smart link management system, to the client device, thereby causing the client device to display a smart link in the electronic document, the smart link being a visual object including the at least a portion of the metadata (Figure 5; paragraph 0025: Here, prompts are displayed and a link preview is created)
Lyons fails to specifically disclose:
wherein the interface is an electronic document
determining that a user is authorized to access a referenced object
determining that a user is not authorized to access the referenced object, causing an error message to be displayed in the electronic document instead of the smart link
The examiner takes official notice that it was notoriously well known in the art at the time of the applicant’s effective filing date that a document is a type of user interface. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Lyon, with a reasonable expectation of success, as it would have enabled a user to perform operations in a browser. This would have provided a user with the advantage of performing editing operations anywhere they are able to connect to the network. This would provide the user with greater flexibility.
Finally, McGregor, which is analogous to the claimed invention because it is directed toward determining user access permissions, discloses:
determining that a user is authorized to access a referenced object (paragraphs 0086-0090)
determining that a user is not authorized to access the referenced object, causing an error message to be displayed in the electronic document instead of the content (paragraphs 0086-0090)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McGregor with Lyons, with a reasonable expectation of success, as it would have enabled a user to access content when they have appropriate permissions and deny access when permissions are not appropriate. This would have prevented unauthorized access of contents and maintained data security.
 As per dependent claim 22, Lyons and McGregor disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Lyons discloses wherein the content request further comprises information for identifying the user requesting the smart link (Figure 5; paragraph 0089).
As per dependent claim 23, Lyons and McGregor disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. McGregor discloses responsive to receiving a selection of the login element, initiating an authorization operation to authorize the user to access the referenced object (paragraphs 0091-0101). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McGregor with Lyons, with a reasonable expectation of success, as it would have enabled a user to access content when they have appropriate permissions and deny access when permissions are not appropriate. This would have prevented unauthorized access of contents and maintained data security.
Lyons fails to specifically disclose displaying a selectable login element. However, the examiner takes official notice that prompting a user with a login prompt was notoriously well-known in the art at the time of the applicants’ effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Lyons-McGregor, as it would have allowed a user to provide their login credentials to gain access. This would have allowed the user the ability to login to contents and receive access while denying those users with inappropriate credentials access.
With respect to claims 28-30, the applicant discloses the limitations substantially similar to those in claims 21-23, respectively. Claims 28-30 are similarly rejected.
With respect to claims 35-37, the applicant discloses the limitations substantially similar to those in claims 21-23, respectively. Claims 35-37 are similarly rejected.

Claims 24-25, 31-32, and 38-39  are rejected under 35 U.S.C. 103 as being unpatentable over Lyons and McGregor and further in view of Jiang et al. (US 2015/0113019, published 23 April 2015, hereafter Jiang).
As per dependent claim 24, Lyons and McGregor disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Lyons fails to specifically disclose:
in response to receiving the content request, determining whether the referenced object is associated with a restricted data source
in accordance with a determination that the referenced object is associated with a restricted data source, determining whether the user is authorized to access the referenced object.
However, Jiang discloses:
determining whether the first data source is a restricted data source, the determination made by checking the data indicating whether first the data source is associated with restricted access or public access (paragraph 0029)
upon determining that the first data source is a restricted data source, determining whether an access key corresponding to the user requesting the first smart link and to the first data source is stored in an authentication platform (paragraph 0029)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jiang with Lyons-McGregor, with a reasonable expectation of success, as it would have enabled a user to store access information relating to sites, including key data. This would have enabled the user to seamlessly access restricted contents with his/her key, thereby providing a more efficient access to an end user.
As per dependent claim 25, Lyons, McGregor, and Jiang disclose the limitations similar to those in claim 24. Jiang further discloses:
upon determining that the access key is stored in the authentication platform retrieving the access key from the authentication platform (Figure 1)
forwarding the access key along with the content request to the first data source (Figure 1)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jiang with Han, with a reasonable expectation of success, as it would have enabled a user to store access information relating to sites, including key data. This would have enabled the user to seamlessly access restricted contents with his/her key, thereby providing a more efficient access to an end user.
With respect to claims 31-32, the applicant discloses the limitations substantially similar to those in claims 24-25, respectively. Claims 31-32 are similarly rejected.
With respect to claims 38-39, the applicant discloses the limitations substantially similar to those in claims 24-25, respectively. Claims 38-39 are similarly rejected.

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons,  McGregor, and Jiang and further in view of Tung et al. (US 2016/0262016, published 8 September 2016, hereafter Tung).
As per dependent claim 26, Lyons, McGregor, and Jiang disclose the limitations similar to those in claim 25, and the same rejection is incorporated herein. McGregor discloses upon determining that the access key is not stored on the authentication platform, generating and forwarding an error message to the client device (paragraphs 0086-0090). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McGregor with Lyons, with a reasonable expectation of success, as it would have enabled a user to access content when they have appropriate permissions and deny access when permissions are not appropriate. This would have prevented unauthorized access of contents and maintained data security.
Additionally, Lyons fails to specifically disclose initiating an authorization process with the data source to generate the access key, for the data source, for the user requesting the data. However, Tung, which is analogous art to the claimed invention because it is directed toward generating public/private keys, discloses initiating an authorization process with the data source to generate the access key, for the data source, for the user requesting the data (paragraphs 0046 and 0061). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tung with Lyons, with a reasonable expectation of success, as it would have enabled a user to create keys to allow access. This would have allowed the user to automate the process of logging in, thereby saving the user time.
With respect to claims 33 and 40, the applicant discloses the limitations substantially similar to those in claim 26. Claim 33 and 40 are similarly rejected.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons and McGregor and further in view of Curtis (US 9824406, patented 21 November 2017).
As per dependent claim 27, Lyons and McGregor disclose the limitation similar to those in claim 21, and the same rejection is incorporated herein. However, Lyons discloses:
the content request is a first content request (Figure 5; paragraphs 0024-0025 and 0088)
the visual object is a first visual object (Figure 5; paragraphs 0024-0025 and 0088)
the referenced object is a first referenced object (Figure 5; paragraphs 0024-0025 and 0088)
the metadata is first metadata (Figure 5; paragraphs 0024-0025 and 0088)
Lyons fails to specifically disclose the error message is a first error message. However, McGregor discloses the error message is a first error message (paragraphs 0086-0090). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined McGregor with Lyons, with a reasonable expectation of success, as it would have enabled a user to access content when they have appropriate permissions and deny access when permissions are not appropriate. This would have prevented unauthorized access of contents and maintained data security.
Lyons fails to specifically disclose:
receiving at the smart link management system and from the client device of the user, a second content request associated with a request to insert a second visual object into the electronic document for display on the client device, the second content request including a path to a second referenced object
receiving, at the smart link management system, second metadata corresponding to the second referenced object
forwarding the second metadata, by the smart link management system, to the client device, thereby causing the client device to display a second smart link in the electronic document, the second smart link being a second visual object including at least a portion of the second metadata 
However, Curtis which is analogous to the claimed invention because it is directed toward receiving content requests at multiple different devices, discloses:
receiving at the smart link management system and from the client device of the user, a second content request associated with a request to insert a second visual object into the electronic document for display on the client device, the second content request including a path to a second referenced object (claim 20)
receiving, at the smart link management system, second metadata corresponding to the second referenced object (claim 20)
forwarding the second metadata, by the smart link management system, to the client device, thereby causing the client device to display a second smart link in the electronic document, the second smart link being a second visual object including at least a portion of the second metadata (claim 20: Here, a second additional client device submits a request for the content item. The content is then served to the second additional device)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Curtis with Lyons, with a reasonable expectation of success, as it would have enabled users associated with multiple devices to request contents from a server and receive the contents. This would have allowed a server to provide contents to multiple different users across different devices.
With respect to claim 34, the applicant discloses the limitations substantially similar to those in claim 34. Claim 34 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyons and McGregor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144